DAWKINS, District Judge.
In the above ease the plaintiff is a resident of the Shreveport division of this district, and has brought this suit in the Monroe division, whereas the defendant is alleged to be a citizen of the state of New York and claims its Louisiana domicile in the Alexandria division. It does not question the right of plaintiff to bring his suit, which is of a transitory nature upon an indemnity bond, in this district, but contends it must be brought in either the Shreveport or Alexandria divisions.
Neither counsel have been able to find any case precisely in point either as to the question of venue or as to the court’s power in disposing of the matter if the plea is sustained — that is, whether it may order the case transferred to another division. The statutes themselves do not throw any satisfactory, light upon the matter, but it seems to me that, there being no question as to proper service, the case having been filed in the clerk’s office at the court’s domicile in Shreveport as it would have been in either of the other divisions, the court is justified in transferring it to the Alexandria division for trial, where the defendant will have all of the advantages which it could have claimed had the suit been brought there originally. The only reference to the division of the court is in the caption of the petition, and the service was made upon J. W. Alexander as the defendant’s agent, at Alexandria, La. I see no reason to force the plaintiff to bring a new suit, and the cause will accordingly be transferred to the Alexandria division. Proper decree may be presented.